Hon. W. 1~.Edwards
County Attorney
Victoria County
Victoria, Texas

Dear Sir:                     Opinion No. O-7183
                              Rer Whether an independent school
                                   distriat is authorized to finance
                                   and conduct a ccmununityrecrea-
                                   tional center

           Your request for opinion has been received and carefully
considered by this department. We quota from your request as fol-
lows,

                 "In behalf of the Viatoria Independent School
            District, I request an opinion upon the following:

                "May an independent school district conduct
            and finance, out of a surplus remaining in the
            local maintenance funds derived from looalmain-
            tenance taxes, a community recreational aenter?

                  "The recreational center contemplated would
            involve taking oVer the recreation and assetibly
            building formerly used by the USO, on a lease basis
            foi a long term of years ati.anominal rent. Money
            would ix expended for the employment of a full time
            director, and also physical eduoation teachers and
            play ground direotors on a pgrt time basis. The
            primary purpose of the projectwouldbe to combat
            juvenile delinquency by a progrsm of physical edu-
             cation and supervised play.

                 "NO bond issue is contemplated, and the provi-
            sions of Article 2802E-1 of the Civil Statutes would
            not apply."

           Powers of boards and officers over funds belonging to the
school districts, and the manner in which those powers shall be exer-
cised, are prescribed by statute, and the course prescribed by law
must follow to the exclusion of other methods, 37 Tex. Jurisprudenoe,
p, 966; Thompson v. Elmo Ind. School Dist. 269 S.W. 868 and Godson v.
Jones, 190 S.W. 253.
Hon. W. L, Fkiwards,Page 2



           Article 2784e, Vernon's Annotated Texas Civil Statutes,
sets forth the purposes for which the trustees of a school district
may levy taxes.

           Article 2827, Vernon's Annotated Texas Civil Statutes,
sets forth the purposes for whioh school funds may be expended.
Sections 1 and 2 of Article 2827, reads as follows,

                "The public free school iUds shall not be
           expended except for the following purposess

                "la The State end county available funds
           shall be used exclusively for the payment of
           teachers' and superintendents' salaries, fees
           for taking the scholastio oensus, and interest
           on money borrowed on short time to pay salaries
           of teachers and superintendents, when these sal-
           aries become due before the school funds for the
           current year become availavle; provided that no
           loans for the purpose of payment of teachers shall
           be paid out of funds other than those for the then
           current year.

                "2. Local school funds from district taxes,
           tuition fees of pupils not entitled to free tui-
           tion and other local sources may be used for the
           purposes enumerated for State and county funds and
           for purchasing appliances and supplies, for the pay-
           ment of insurance premilrms,janitors snd'other em-
           ployees, for buying school sites, buying, building
           and repairing and renting school houses, and for
           other purposes necessary in the conduo++of the
           public schools to be determined by the Board of
           Trustees, the accounts and vouchers for COMQ
           districts to be approved by the oounty superinten-
           dent; provided, that when the State available school
           fund in any city or district is sufficient to main-
           tain the schools thereof in any year for at least
           eight months, and leave a surplus, such surplus
           may be expended for the purposes mentioned herein.
           Acts 1905, p. 263: Acts 1919, p. 189."
Hon. II.L. Edwards, page 3



           The case of Madeley, et al v. Trustees of Conroe Independ-
ent School District, et al, 130 S.W. (2) 929 (writ of.error dismissed,
judgment correct) held that the local tax levied and collected by the
trustees of an independent school district for the maintenance of the
schools could only be used for the purposes of maintenance *to the
extent needed for that purpose.' The court in its opinion made the
following statement conoerning the use of surplus moneys in the main-
tenance funds
                "    . What shall the Trustees do with this sur-
           plus? '1; cannot be expended in the support and mainte-
           nanoe.of the publio free schools, for it is not needed
           for that purposes it cannot be diverted from public
           free school purposes, for under the Constitution it
           was collected for that purpose. It csnnot be returned
           to the tax payers.

                "Its allocation to the maintenance fund was by
           legislative edict for the purpose of supporting and
           maintaining the public free school. When that pur-
           pose has been effectuated, the tid is no longer sub
           ject to the control of the statutes, for the purpose
           of the statutes has beem fully effeotuated. If and
           when the statutes cease to control the fund, then it
           becomes a constitutional fund, and may be used by the
           trustees for the constitutional purposes; one oP the
           constitutional purposes is 'the erection and equipment
           of school buildings' within the distriot. 7fnatms
           have said is in full recognition of the legal propo-
           sition that the fund oolleoted for the support and
           maintenance of the pnbllc free schools, to the ex-
           tent that it is needed for that purpose, aannot be
           diverted to any other purpose.

                "The following illustration is in point on our
           holding: mere a distriot has issued bonds and vot-
           ed a tax to retire them, Ihat becomes of the surplus
           of the tax when the bonds are retired? Since it is
           not reasonable that the exact amount of the bonds
           will be colleoted, on every bond issue the trustees
           will have in their hands a surplus. Again, a tax
           payer permits his tax to become delinquent until
           after the bonds are retired; when sued, can he de-
           fend on the ground that the bonds for kichthe tax
           against his property was levied have been paid off?
           When the delinquent tax is collected, how shall it I
           be expended? These questions find their ansrers in
           Sec. 3 of Art. 7 of the Constitution) where the
Hon. W. L. Edwards, Page 4


           bonds have been paid off the statutes regu-
           lating the expenditures of the funds for their
           payment cease to oontrol the power of the trus-
           tees in the expenditure of the surplus, and
           its expenditure rests in the discretion of the
           trustees, under Sec. 3 of Art. 7 of the Consti-
           tion,"

           Article VII, Section 3 of our State Constitution reads
as follows;

                "One-fourth of the revenue derived from the
           State occupation taxes and poll tax of one dollar
           on every inhabitant of the State, between the
           ages of twenty-one and sixty years, shall be set
           apart annually for the benefit of the public free
           schools; and in additionthereto, there shall be
           levied and collected an annual ad valorem State
           tax of such an amount not to exceed thirty-five
           cents on the one hundred ($100.00) dollars valua-
           tion, as with the available school fund arising
           from all other sources, will be sufficient to
           maintain and support the public schools of this
           state for a'period of not less than six months
           in each year, and it shall be the dmty of the
           State Board of Education to set aside a suffici-
           ent amount out of the said tax to provide free
           text books fer the use of children attending the
           public free schools of this State3 provided, how-
           ever, that should the limit of taxation herein
           named be insufficient the deficit may-be met by
           appropriation frgn the general funds of the State
           and the Legislature may also provide for the form-
           ation of school district(s) by general laws; and
           all such school districts may embrace parts of tnc
           or more counties, and the Legislature shall be
           authorized to pass laws for the assessment and
           collection of taxes in all said distriots and for
           the management and control of the public school or
           schools of such districts, whether such districts
           are (are) composed of territory wholly within a
            county or in parts of tvo or more counties. And
           the Legislature may authorize an additional ad
           valor-cmtax to be levied and collected within all
            school districts heretofore formed or hereafter
           formed, for the further maintenance of publio free
Bon. W. L. Edwards, Page 5



          schools, and for the erection and equipment
          of school buildings,thereon~ provided that a
          majority of the qualified taxpaying voters of
          the district voting at an election to be held
          for that purpose, shall vote such tax not to
          exceed in any one year one ($1.00) dollar on
          the one hundred dollars valuation of the prop-
          erty subject to taxation in such district, but
          the limitation upon the amount of school dis-
          trict tax herein authorized shall not apply to
           incorporated cities or towns constituting sep-
          arate and independent school districts, nor to
           independent or common school districts created
           general or special law. (Sec. 3, Art. 7,
           adopted election November 2, 1926; proclszation
           January 20, 1927)."

           Under the authorkitiesabove quoted, it seems to us to be
clear that school money may only be expended for school purposes. The
Community recreational center as outlined in your letter contemplates
the use of school funds for purposes incidentally beneficial to the
schools, but not exclusively school purposes. We must, therefore,
answer your question in this respect in the negative. However, we know
of no legal reason why the Board of School Trustees of the Victoria
Independent School District may not establish such a recreational oen-
ter and to conduct the same as a part of its educational program, as
it does any other school activity, provided the privileges and adwn-
tages offered by the center are limited.to those who are legally en-
titled to attend school dn the district.

                                           Very truly yours


                                       ATTORNEY GEEBRAE OF TEXAS

                                        By /s 7fn. J.-Fanning

                                               7%. J.Fanning
                                                   Assistant

APPROVED APR 17, 1946
GROVER SELLERS
ATTORNEY GENERAL OF TEXAS




                                                APPROVED Opinion Committee
                                                By E7iBChairman